Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/26 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gugger et al. (CA2981361).
Gugger teaches packaged aquafaba (par. 0066), comprising separated water in which legumes have been cooked (par. 0036, example 1 heat slurry to 180F, hold 30 minutes), where the legumes are chickpeas (par. 0020, par. 0024).
Gugger teaches a same legume and same water which the chickpea were cooked.  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Gugger, directed to a same product to achieve a same non-dairy substitute for cooking, one of skill in the art wouldhave a reasonable expectation of success that through routine experimentation they would impart the claimed desired protein and polysaccharide content as a result of a same cooking in water which causes hydrating of the legume and causes legume components to leach out and into the processing water to achieve the same claimed aquafaba.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a desired protein or polysaccharide content which is directly dependent on a same legume, because given the teaching of Gugger, on how the process parameters of water and hydrating of legumes are interrelated and that the amount of water added can vary based on the desired (par. 0031) to achieve a same desired aquafaba, one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed protein or polysaccharide content.  Further, the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. vInterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Such as in the instant case achieving aquafaba which provides emulsification properties as a result of a same water separated from the legume.
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).
The liquid aquafaba having all the legumes removed (example 1 filter to remove solids).
Gugger teaches packaging and that it is known that chickpea in water are retort packaged and this it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a same retort packaging as is known in the art with respect to a same product for its art recognized purpose of packaging which has been treated for sterilization purposes thus increasing the shelf life of perishable food.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gugger et al. (CA2981361).
Alternatively with respect to the teachings of Gugger, Gugger teaches packaged aquafaba (par. 0084), comprising separated water in which legumes have been cooked (par. 0085), where the legumes are chickpeas (par. 0020, par. 0024).
Gugger teaches a same legume and same water defined as aquafaba.  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Gugger, directed to a same product to achieve a same non-dairy substitute for cooking, one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed desired protein and polysaccharide content as a result of a same cooking in water which causes hydrating of the legume and causes legume components to leach out and into the processing water to achieve the same claimed aquafaba.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a desired protein or polysaccharide content which is directly dependent on a same legume, because given the teaching of Gugger, on how the process parameters of water and hydrating of legumes are interrelated and that the amount of water added can vary based on the desired (par. 0031) to achieve a same desired aquafaba, one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed protein or polysaccharide content.  Further, the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. vInterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Such as in the instant case achieving aquafaba which provides emulsification properties as a result of a same water separated from the legume.
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).
The liquid aquafaba having all the legumes removed (par. 0085).
Gugger teaches the aquafaba packaging in a retort package (par. 0084)

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kubala Aquafaba; An egg and dairy substitute worth trying; (https://www.healthline.com/nutrition/aquafaba).
Kubala teaches packaged aquafaba (par. 0066), comprising separated water in which legumes have been cooked (pg. 2 par. 1 where separated water is taken with respect to water not absorbed by the legume), where the legumes are chickpeas (pg. 2 par. 1).
Kubala teaches a same legume and same water which the chickpea were cooked (pg. 2 par. 1).  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Kubala, directed to a same product to achieve a same non-dairy substitute for cooking, since Kubala teaches the water comprising legume specific components which have leached out including protein and polysaccharides (pg. 2 par. 5) resulting in a known liquid (pg. 2 par. 6) one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed desired protein and polysaccharide content as a result of a same cooking in water which causes hydrating of the legume and causes legume components to leach out and into the processing water to achieve the same claimed aquafaba product.
In addition since Kubala teaches that though the product is known, nutritional data may be available in the future (pg. 3 par. 3).  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a desired protein or polysaccharide content which is directly dependent on a same legume, because given the teaching of Kubala (pg. 2 par. 5), on how the process parameters of water and hydrating of legumes are interrelated to achieve a same desired aquafaba (pg. 2 par. 5-6), one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed protein or polysaccharide content.  Further, the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Such as in the instant case achieving aquafaba which provides emulsification properties as a result of a same water separated from the legume as taught.
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).
The liquid aquafaba having all the legumes removed (pg. 6).
Kubala teaches storing aquafaba so that it remains fresh (pg. 7 par. 5) and this it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a same retort packaging as is known in the art with respect to a same product for its art recognized purpose of packaging which has been treated for sterilization purposes thus increasing the shelf life of perishable food and providing storage as taught by Kubala.


Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over the Official Aquafaba Website (http://www.aquafaba.com/)
Packaged aquafaba (pg. 3 par. 1), comprising separated water in which legumes have been cooked (pg. 3 par. 1), where the legumes are chickpeas (pg. 3 par. 1).
Official Aquafaba Website teaches a same legume and same water which the chickpea were cooked (pg. 2 par. 1).  Though silent to a desired protein content or polysaccharide content applicants claim includes multiple different types of possible legumes and thus it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content and polysaccharide content which are legume specific because given the teaching of Kubala, directed to a same product to achieve a same non-dairy substitute for cooking, since Kubala teaches the water comprising legume specific components which have leached out including protein and polysaccharides (pg. 2 par. 5) resulting in a known liquid (pg. 2 par. 6) one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed desired protein and polysaccharide content as a result of a same cooking in water which causes hydrating of the legume and causes legume components to leach out and into the processing water to achieve the same claimed aquafaba product.
In addition since Official Aquafaba Website teaches that though the product is known, nutritional data may be available in the future (pg. 3 par. 3).  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to teach a protein content or polysaccharide content with respect to a same water separated from a same legume and hydrated to an extent which achieves a desired protein or polysaccharide content which is directly dependent on a same legume, because given the teaching of Official Aquafaba Website on how the process parameters of water and hydrating of legumes are interrelated to achieve a same desired aquafaba one of skill in the art would have a reasonable expectation of success that through routine experimentation they would impart the claimed protein or polysaccharide content.  Further, the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.  Such as in the instant case achieving aquafaba which provides emulsification properties as a result of a same water separated from the legume as taught.
It is noted applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As the claimed and prior art products are identical or substantially identical in composition and are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).
The liquid aquafaba having all the legumes removed (pg. 3)
Official Aquafaba Website teaches storing aquafaba so that it remains fresh (pg. 7 par. 5) and this it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a same retort packaging as is known in the art with respect to a same product for its art recognized purpose of packaging which has been treated for sterilization purposes thus increasing the shelf life of perishable food and providing storage as taught.


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kubala Aquafaba; An egg and dairy substitute worth trying; (https://www.healthline.com/nutrition/aquafaba) in view of Libby (1548796).
Kubala teaches aquafaba which is a canned liquid comprising beans and thus one of ordinary skill in the art at the time the invention was filed would have been motivated to look to the art of typical canning and processing techniques of beans.
Libby teaches preparation of canned beans and more specifically a cooking step at a temperature between 110C and 185C (pg. 2 lines 38-40; 240F=115C).  Thus since aquafaba is liquid which the beans are canned and cooking in as taught by Kubala and thus since the method cooking step of the bean is merely a processing step typical of canning beans as taught by Libby.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach known cooking temperatures of legumes for canning for its art recognized purpose of cooking the bean in a cooking liquor as taught by Libby and providing a preparation of the legumes specific to canning (pg. 1 lines 30-34).


Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kubala Aquafaba; An egg and dairy substitute worth trying; (https://www.healthline.com/nutrition/aquafaba) in view of Rockland et al. (4159351).
Kubala teaches aquafaba which is a canned liquid comprising beans and thus one of ordinary skill in the art at the time the invention was filed would have been motivated to look to the art of typical canning and processing techniques of beans.
Rockland teaches canning of beans including chickpeas (col. 3 lines 42).  Rockland teaches blanching the bean prior to cooking (col. 3 lines 56-57), the legumes are cooked by pressure cooking at a pressure of 100-6000 millibar (col. 3 lines 22-23) such that the legumes were retorted after pressure cooking (col. 3 line 24) and that the legume together with a marinating liquid canned in definite proportions (col. 2 lines 67-68 col. 3 lines 1-5).
Thus since aquafaba is liquid which the beans are canned in as taught by Kubala and thus since the method cooking step of the bean is merely a processing step typical of beans prior to canning as taught by Rockland.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach blanching prior to cooking as notoriously known in the art for its art recognized purpose of enzyme denaturation prior to storage thus achieving the art recognized advantage of minimizing loss or product quality during storage such as in the instant case canning.
Since aquafaba is liquid which the beans are canned in as taught by Kubala and since the method cooking step of the bean is merely a processing step typical of beans prior to canning as taught by Rockland.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the legumes are cooked by pressure cooking at a pressure of 100-6000 millibar (col. 3 lines 22-23) for its art recognized purpose such that the legumes are retorted after pressure cooking (col. 3 line 24) thus achieving the art recognized advantage of minimizing loss or product quality during storage such as in the instant case canning.
Rockland teaches preparation of canned beans and more specifically a cooking step at a temperature between 110C and 185C (col. 3 lines 20-22).  Thus since aquafaba is liquid which the beans are canned and cooking in as taught by Kubala and thus since the method cooking step of the bean is merely a processing step typical of canning beans as taught by Rockland.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach known cooking temperatures of legumes for canning for its art recognized purpose of finish cooking the bean as taught by Rockland and providing a preparation of the legumes specific to canning (pg. 1 lines 30-34) and as is typical in the art.
Since aquafaba is liquid which the beans are canned in as taught by Kubala and since the weight ratio of legume to water being provided is variable but can be provided in definite proportions as taught by Rockland (col. 2 lines 67-68 col. 3 lines 1-5).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a ratio of legume to water of 10%-50% since the ratio is large enough that it lacks criticality and thus providing a desired proportion of legume to water during as taught by Rockland for its art recognized purpose of providing canned legumes in a liquid.

Response to Arguments
With respect to Gugger, it is initially noted Gugger is relied upon relative 2 different teachings.  In a first instance, though applicant urges Gugger teaches separating the legumes from excess water, it is initially noted that Gugger also teaches at pg. 9 par. 1 “while the example technique of fig. 1 includes separating the hydrated legumes from excess water used to hydrate the legumes, in other applications, the water can remain with the legumes during further processing and form part of the liquified legume material”.
Gugger further teaches, where excess water used to hydrate the legumes is not separated from the hydrated legume material, additional water may or may not be added to the water used to hydrate the legumes for further processing (par. 0031), in addition to teaching the hydrated legume “combined with water” (par. 0032) and at pg. 22 “total water to added to soaked chickpeas.
With respect to applicants urging Gugger teaches reducing the starch content and thus is silent to a polysaccharide content, Gugger teaches the addition of amylase for the purpose of the liquified starch being saccharificated, involving the production of glucose (par. 0033) which as taught by applicants specification at par. 0022:
The polysaccharides included in the aquafaba can be any one or more of rhamnose, fucose, ribose, arabinose, xylose, mannose, galactose and glucose. The polysaccharides comprise mainly arabinose, galactose and glucose as the main component.
In addition Gugger teaches the starch content reduced is specifically defined as “the starch content is the percentage of unmodified, natural starch present in the slurry and excludes broken starch segments formed during hydrolysis (par. 0039). 
In a second instance with respect to Gugger, importantly Gugger teaches applicants same  claimed water separated from chickpeas.  More importantly Gugger teaches applicants claimed "aquafaba" is a known product (par. 0084-0085). 
With respect to applicants urging there is no teaching to direct the skilled person to consider using the discarded excess water as a non-dairy substitute and teaches away from such, applicant is urged to par. 0008 which specifically such and more specifically par. 0084 which teaches a same “aquafaba” liquid obtained from retorted cans of chickpeas which has recently begun being used by vegan home cooks and chefs.
Importantly and as noted above par. 0084-0085 are not relied upon for the teaching of the legume milk itself but with respect to the teaching of a same claimed water separated from chickpeas.  More importantly Gugger teaches applicants claimed "aquafaba" is a known product (par. 0084-0085) which has recently begun being used by vegan home cooks and chefs. 
With respect to applicants urging it is not simply the case that all aquafaba obtained from legumes, such as chickpeas, has the same polysaccharide and protein content, importantly applicants claims are not limited to a specific legume type, specific processing conditions which would materially affect the final product or even a range which is defined by the legume itself.  Applicants claims are open to multiple different legumes which as claimed all provide the same final properties.  Applicants claims are merely limited by "aquafaba" which is taught by prior art and known in the art.  Further with respect to applicants urgings, the prior art teaches a same "aquafaba" from a same legume as claimed, thus products of identical separated water and identical legumes as is known in the art cannot have mutually exclusive properties.  A same legume and a same separated water as taught by the prior art teaches would not distinguish the properties applicant discloses.
Though the prior art is silent to explicitly disclosing a protein content or a total polysaccharide content as claimed. The prior art teaches same composition as claimed.  If there is any difference between the "aquafaba" of the prior art and that of the instant claims, the difference would have been minor and obvious insofar as because products of identical chemical composition cannot have mutually exclusive properties.  
Thus with respect to applicants urging directed to Kubala, as noted above, Kubala teaches applicants same claimed "aquafaba".  Applicant urges Kubala and Official Aquafaba are silent to the claimed ranges.  Importantly and as noted above, applicant urges specific differences relative the final product however applicants claims are not limited to a single legume and thus the claimed ranges are merely dependent on the type of legume used.  Applicants claims comprising multiple different legumes which can achieve a same final "ranges" demonstrates the lack of criticality of the ranges and merely are representative of the type of legumes used.  With respect to applicants provided comparisons in the arguments, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding a distinguished product must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
In addition, regarding applicant’s declaration and the testimonials provided which speak to the novelty of the applicant’s invention, it is noted that these statement amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
In addition, all the claimed elements were known in the prior art and one skilled in the art could have substituted the polysaccharide content with no change in their respective functions, thus yielding predictable results to one of ordinary skill in the art at the time of the invention.
It is not necessary that suggestion or motivation be found within the four comers of the reference(s) themselves. "The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... theexplicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417.
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969). Such as in the instant case a product merely claimed by “separated water in which legumes have been cooked”.  
Though applicant urges unexpected results there is no food perfection step claimed which is not known and directly attributable to a difference between the claimed invention and the prior art.  As opposed to applicants assertion of a new product, applicants product is relative a known and taught product.  
With respect to applicants urging although the canned chickpea aquafaba performed well on some tests, it didn’t in other tests.  Importantly it is noted applicants claims are open to a minimum of 9 different “legumes” and combinations which all provide the same polysaccharide and protein content of the aquafaba range.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792